Citation Nr: 1414506	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the claim was subsequently transferred to the RO in Columbia, South Carolina.


FINDING OF FACT

On March 19, 2014, prior to the promulgation of a decision on the appeal, the Veteran notified VA that he withdrew his appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Applicable Law and Regulations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

II. Analysis

In the present case, the Veteran had been scheduled for a video conference hearing before the undersigned Veterans Law Judge on March 11, 2014.  In correspondence dated March 11, 2014 and received by the Board on March 19, 2014 prior to the promulgation of a decision on the appeal, the Veteran indicated that he withdrew his appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration of the issue regarding the proper initial rating for bilateral hearing loss.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


